Citation Nr: 1526702	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  15-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at a private hospital from September 28, 2014 to October 1, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2014 decision by the Department of Veterans Affairs Medical Center in St. Cloud, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran submitted a VA Form 9 on which he requested a hearing before a Veterans Law Judge (VLJ). No action appears to have been taken with regard to this request. A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2014). Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated. 38 C.F.R. § 20.904 (2014). However, this hearing must be scheduled by the AOJ, and so a remand is required. 38 C.F.R. §§ 3.103(a) and (c)(1) , 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014). A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




